 
Subordination and Intercreditor Agreement
 
This Subordination and Intercreditor Agreement (this “Agreement”) is made as of
September 17, 2010, by and among Wells Fargo Preferred Capital, Inc. (together
with its successors and permitted assigns, “WFPCI”), individually as a
Subordinated Creditor and as Subordinated Creditor Representative (as
hereinafter defined), and Bank of Montreal, a Canadian chartered bank acting
through its Chicago branch (“BMO”), individually as a Senior Creditor and as
Senior Creditor Representative and as Bank Agent (as hereinafter defined),
Harris N.A., a national banking association (“Harris”), as Senior Creditor
Collateral Agent (as hereinafter defined) for the Senior Creditors, and World
Acceptance Corporation, a South Carolina corporation (together with its
successors and permitted assigns, the “Borrower”).
 
Recitals
 
A.      The Borrower and BMO, as agent for the Senior Lenders hereinafter
identified and defined (BMO in such capacity as agent for the Senior Lenders,
and its successors and assigns in such capacity, being hereinafter referred to
as the “Bank Agent”), have entered into an Amended and Restated Credit Agreement
dated as of September 17, 2010 (such Amended and Restated Credit Agreement, as
the same may be amended or modified from time to time, including amendments and
restatements thereof in its entirety, being hereinafter referred to as the “Bank
Credit Agreement”), pursuant to which certain banks and financial institutions
from time to time party to the Bank Credit Agreement (such banks and financial
institutions being hereinafter referred to collectively as the “Senior Lenders”
and individually as a “Senior Lender”) have agreed, subject to certain terms and
conditions, to extend credit and make certain other financial accommodations
available to the Borrower, which obligations are to be guaranteed by the
Guarantors (as hereinafter defined).
 
B.       The Borrower may from time to time incur Hedging Liability (as such
term is defined in the Bank Credit Agreement) to one or more of the Senior
Lenders and their Affiliates.
 
C.       The Borrower and WFPCI, as administrative agent for the Subordinated
Creditors hereinafter referred to, and the Subordinated Creditors, are parties
to a Subordinated Credit Agreement dated as of September 17, 2010 (such
Subordinated Credit Agreement, as the same may be amended or modified from time
to time, including amendments and restatements thereof in its entirety, being
hereinafter referred to as the “Subordinated Credit Agreement”), pursuant to
which the Subordinated Creditors have agreed, subject to certain terms and
conditions, to extend credit to the Borrower from time to time in the aggregate
principal amount not to exceed $75,000,000, with the obligations of the Borrower
in respect thereof to be guaranteed by the Guarantors and evidenced by notes
issued by the Borrower (such note(s), and all notes issued, in whole or in part,
in substitution or replacement therefor or in extension or renewal thereof, as
any of the foregoing may from time to time be modified or amended, being
hereinafter referred to as the “Subordinated Promissory Notes”).

 
 

--------------------------------------------------------------------------------

 
 
D.       As an inducement to and as one of the conditions precedent to the
agreement of the Senior Lenders under the Bank Credit Agreement, the Senior
Lenders have required the execution and delivery of this Agreement by the
Subordinated Creditors (as hereinafter defined) pursuant to which the
Subordinated Creditors agree to subordinate, in right of payment and claim, on
the terms set forth herein, the Subordinated Debt (as hereinafter defined) and
all liens and security therefor to the Senior Debt (as hereinafter defined) and
all liens and security therefor.
 
Now, Therefore, for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:
 
Section 1.        Definitions.
 
The defined terms in the Recitals set forth above are hereby incorporated into
this Agreement by reference.  Capitalized terms used but not otherwise defined
in this Agreement shall have the following meanings:
 
“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise. 
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute. 
 
“Collateral” means all assets and property of each of the Loan Parties, whether
now owned or existing or hereafter created, acquired, or arising and wherever
located, of every kind and description, tangible or intangible, real or personal
property, or mixed, including but not limited to all accounts, chattel paper,
contracts, instruments, documents, general intangibles, investment property,
deposit accounts, commercial tort claims, inventory, farm products, equipment,
fixtures, and other goods of whatever kind, and real estate, and all rents,
issues, and profits thereof, and all proceeds and products of the foregoing and
all additions and accessions thereto (including, without limitation, proceeds of
any insurance policies maintained on or with respect to any of the foregoing),
including without limitation all collateral pledged or secured by the Senior
Debt Documents or the Subordinated Debt Documents.
 
“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

 
-2-

--------------------------------------------------------------------------------

 
 
“Collection Action” means any of the following: (a) to sue for, take, or receive
from or on behalf of any Loan Party, by set-off or in any other manner, the
whole or any part of any moneys which may now or hereafter be owing by any Loan
Party with respect to any Subordinated Debt (excluding receipt of regularly
scheduled payments of principal, interest, commitment fees and such other
amounts to the extent not prohibited to be paid or received hereunder), (b) to
initiate or participate with others in any suit, action, or proceeding against
any Loan Party to (i) enforce payment of or to collect the whole or any part of
any Subordinated Debt or (ii) commence judicial enforcement of any of the rights
and remedies under the Subordinated Debt Documents or applicable law with
respect to any Subordinated Debt or the Collateral, (c) to demand payment of or
accelerate any Subordinated Debt, (d) to exercise any put option or to cause any
Loan Party to honor any redemption or mandatory prepayment obligation with
respect to any Subordinated Debt, or (e) to exercise any rights or remedies with
respect to the Collateral or any part thereof, including, without limitation,
repossessing, selling, leasing or otherwise disposing all or any part of such
Collateral, or exercising notification or collection rights with respect to all
or any portion thereof, or attempting or agreeing to do so, commencing or
prosecuting the enforcement with respect to such Collateral of any of the rights
and remedies under any of the applicable agreements or documents to which any
Subordinated Creditor is a party or applicable laws, offering or proposing to
apply any Subordinated Debt as a credit on account of the purchase price for any
Collateral payable by the holders of any Subordinated Debt at any public or
private sale of the Collateral, appropriating, setting off, recouping or
applying any part or all of such Collateral in the possession of, or coming into
the possession of, any Subordinated Creditor or its agent or bailee, to such
Person’s Subordinated Debt, or exercising any other rights or remedies of a
secured creditor under applicable law.
 
“Default” means any Subordinated Default or Senior Default.
 
“DIP Financing” has the meaning assigned to that term in Section 3.10 hereof.
 
“Guarantors” means and includes all direct and indirect Subsidiaries of the
Borrower, whether now existing or hereafter formed or acquired, and all other
Persons now or from time to time guaranteeing all or any part of the Senior Debt
or the Subordinated Debt.
 
“Indebtedness” means the Subordinated Debt and the Senior Debt, whether or not
allowed as a claim in any Proceeding.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.
 
“Loan Parties” means the Borrower and the Guarantors; provided, however, that if
any Guarantor is released from its obligations or is voluntarily dissolved or
liquidated, in each case as permitted by the Senior Debt Documents and, except
as otherwise provided in Section 3.19 below, the Subordinated Debt Documents,
such Guarantor shall no longer constitute a Loan Party hereunder.  All
references in this Agreement to any Loan Party shall include such Loan Party as
a debtor-in-possession and any receiver or trustee for such Loan Party in any
Proceeding.

 
-3-

--------------------------------------------------------------------------------

 
 
“Paid in Full” or “Payment in Full” means the irrevocable termination of all
commitments to extend credit that would constitute Senior Debt, the payment in
full in cash of all Senior Debt (except Unasserted Obligations) up to, in the
case of principal, the Senior Debt Limit, including (without limitation)
principal (up to the Senior Debt Limit), premium (if any), interest, fees,
costs, and expenses (including but not limited to post-petition interest, fees,
costs, and expenses even if such interest, fees, costs, and expenses are not an
allowed claim enforceable against any Loan Party in a bankruptcy case under
applicable law). 
 
“Permitted Expense Payments” means the payment of reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ fees), in each case as and when
due and payable on a non-accelerated basis in accordance with the terms of the
Subordinated Debt Documents.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or any other entity or
organization, including a government or agency or political subdivision thereof.
 
“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee, or other officer with similar powers or any other proceeding for the
liquidation, dissolution, or other winding up of a Person.
 
“Reorganization Subordinated Securities” means (a) any equity securities issued
in substitution of all or any portion of the Subordinated Debt that are
subordinated in right of payment to the Senior Debt (or any notes or other
securities issued in substitution of all or any portion of the Senior Debt), and
(b) any notes or other debt securities issued in substitution of all or any
portion of the Subordinated Debt that are subordinated to the Senior Debt (or
any notes or other securities issued in substitution of all or any portion of
the Senior Debt), in each case to the same extent that the Subordinated Debt is
subordinated to the Senior Debt pursuant to the terms of this Agreement.
 
“Senior Covenant Default” means a default in the performance of any term,
covenant or condition contained in any Senior Debt Document or the existence of
any condition or the occurrence of any event, in each case permitting any Senior
Creditor to accelerate the payment of all or any portion of the Senior Debt
(whether or not any such Indebtedness is accelerated).
 
“Senior Covenant Default Notice” means a written notice sent by the Senior
Creditor Representative to the Subordinated Creditor Representative pursuant to
which the Subordinated Creditors are notified of the existence of a Senior
Covenant Default.

 
-4-

--------------------------------------------------------------------------------

 
 
“Senior Creditor Collateral Agent” means Harris in its capacity as collateral
agent for the Senior Creditors, and its successors and assigns in such capacity.
 
“Senior Creditor Representative” means the Bank Agent or such other agent for
the Senior Creditors appointed by the holders of at least 66 2/3% of the Senior
Debt then outstanding.  With respect to any Collateral or any guarantees for the
Senior Debt, the parties hereto acknowledge and agree that the Senior Creditor
Collateral Agent is the designated agent of the Senior Creditors and the Secured
Creditor Representative for such purposes.
 
“Senior Creditors” means and includes the Senior Lenders, the Bank Agent,
Affiliates of the Senior Lenders to which any Hedging Liability is owed, the
Senior Creditor Representative, the Senior Creditor Collateral Agent, and each
and all of the holders at any time and from time to time of the Senior Debt, in
each case together with their successors and assigns, and including any lender
or other financial institution extending credit to refinance, in whole or in
part (but, if in part, with the prior written consent of the Senior Creditor
Representative), the Senior Debt then outstanding.
 
“Senior Debt” means (i) all “Obligations” and all “Hedging Liability,” as such
terms are defined in the Bank Credit Agreement as in effect on the date hereof,
including (x) all principal of and interest on all borrowings and all other
credit or financial accommodations extended under the Bank Credit Agreement,
(y) all fees, charges, costs, expenses (including, without limitation, court
costs and attorneys’ fees), and other amounts payable under, and all other
claims (including, without limitation, claims arising out of breaches of
representations, warranties, or covenants) arising out of and in connection
with, the Bank Credit Agreement and any other indenture, agreement, or other
instrument governing the “Obligations” and “Hedging Liability,” and (z) all
indebtedness, obligations, and liabilities from time to time arising in
connection with any Collateral for or guaranties of the “Obligations” and
“Hedging Liability” (and including in each case post-petition interest, fees,
costs, and expenses even if such interest, fees, costs, and expenses are not an
allowed claim enforceable against any Loan Party in a bankruptcy case under
applicable law), and (ii) any and all deferrals, renewals, extensions, and
refinancings of the foregoing (whether or not with the same Senior Creditors,
provided that in order for any refinancing debt to be entitled to the benefits
of this Agreement, the terms and conditions thereof shall not conflict with
Section 2.11 or any other applicable provision of this Agreement); provided,
that, without the written consent of the holders of 66 2/3% or more of the
Subordinated Debt then outstanding, in no event shall the aggregate principal
amount of Senior Debt (determined exclusive of the aggregate amount of any
Hedging Liability) at any one time outstanding entitled to the benefits of this
Agreement exceed the Senior Debt Limit.
 
“Senior Debt Documents” means the Bank Credit Agreement, all promissory notes
(if any) issued to the Senior Lenders pursuant to the Bank Credit Agreement, all
agreements creating or evidencing or otherwise setting forth the terms and
conditions applicable to any Hedging Liability, all guaranties with respect to
any Senior Debt, and all other documents, agreements, and instruments
evidencing, securing, guaranteeing, or otherwise pertaining to all or any
portion of the Senior Debt.

 
-5-

--------------------------------------------------------------------------------

 
 
“Senior Debt Limit” means $350,000,000 less the amount of any permanent
commitment reductions under the Bank Credit Agreement.
 
“Senior Default” means any Senior Payment Default or Senior Covenant Default.
 
“Senior Payment Default” means a default in the payment when due (whether by
lapse of time, acceleration, or otherwise) of all or any portion of the Senior
Debt.
 
“Senior Payment Default Notice” means a written notice sent by the Senior Credit
Representative to the Subordinated Creditor Representative pursuant to which the
Subordinated Creditors are notified of the existence of a Senior Payment
Default.
 
“Subordinated Creditor Representative” means WFPCI or such other agent for the
Subordinated Creditors appointed by the holders of 66 2/3% or more of the
Subordinated Debt then outstanding.  
 
“Subordinated Creditors” means WFPCI and all of the holders at any time and from
time to time of the Subordinated Promissory Notes and the other Subordinated
Debt, including any Subordinated Creditor Representative for such holders, in
each case together with their successors and assigns.
 
“Subordinated Debt” means all obligations of the Borrower to the Subordinated
Creditors evidenced by the Subordinated Promissory Notes, all obligations of the
Borrower to the Subordinated Creditors arising under or in connection with the
Subordinated Credit Agreement, and all other indebtedness, obligations, and
liabilities now or hereafter owing by any Loan Party to the Subordinated
Creditors under any of the Subordinated Debt Documents.  
 
“Subordinated Debt Documents” means the Subordinated Promissory Notes,
Subordinated Credit Agreement, all guaranties with respect to the Subordinated
Debt, and all other documents, agreements, and instruments securing,
guaranteeing, or otherwise creating or evidencing or otherwise setting forth the
terms and conditions of all or any portion of the Subordinated Debt.
 
“Subordinated Default” means a default in the payment of all or any portion of
the Subordinated Debt or in the performance of any term, covenant, or condition
contained in any Subordinated Debt Document, in each case permitting any
Subordinated Creditor to accelerate the payment of all or any portion of the
Subordinated Debt (whether or not any such Indebtedness is accelerated).
 
“Subordinated Default Notice” means any written notice from the Subordinated
Creditor Representative to the Senior Creditors or the Senior Creditor
Representative pursuant to which the Senior Creditors are notified of the
occurrence of a Subordinated Default.

 
-6-

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any corporation or other Person more than 50% of the
outstanding ordinary voting shares or other equity interests of which is at the
time directly or indirectly owned by a Borrower, by one or more of its
Subsidiaries, or by a Borrower and/or one or more of its Subsidiaries.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Unasserted Obligations” means, at any time, obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for the
principal of and interest on, and fees relating to, any indebtedness) in respect
of which no claim or demand for payment has been made (or, in the case of
obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.
 
Section 2.        Debt Subordination.
 
2.1.       Subordination of Subordinated Debt to Senior Debt. The Loan Parties
hereby covenant and agree, and the Subordinated Creditors by their acceptance of
this Agreement (or by their acceptance of any of the Subordinated Debt, whether
upon original issue, upon transfer or assignment, or otherwise) likewise
covenant and agree, that the payment of any and all of the Subordinated Debt
shall be subordinate and subject in right of payment, to the extent and in the
manner hereinafter set forth, to the prior Payment in Full of the Senior
Debt.  Each holder of Senior Debt, whether now outstanding or hereafter created,
incurred, assumed, or guaranteed, shall be deemed to have acquired the Senior
Debt in reliance upon the provisions contained in this Agreement.
 
2.2.        Proceedings.
 
(a)     Payments.  In the event of any Proceeding involving any Loan Party,
(i) all Senior Debt shall be Paid in Full before any payment of or with respect
to the Subordinated Debt shall be made (other than a distribution of
Reorganization Subordinated Securities which the Subordinated Creditors are
hereby specifically authorized to receive and retain); and (ii) any payment or
distribution, whether in cash, property, or securities which, but for the terms
hereof, otherwise would be payable or deliverable in respect of the Subordinated
Debt (other than a distribution of Reorganization Subordinated Securities which
the Subordinated Creditors are hereby specifically authorized to receive and
retain), shall be paid or delivered directly to the Senior Creditor
Representative (to be applied or otherwise held as collateral security for the
Senior Debt in accordance with the terms of the Senior Debt Documents) until all
Senior Debt is Paid in Full, and the Subordinated Creditors irrevocably
authorize, empower, and direct all receivers, trustees, liquidators, custodians,
conservators, and other Persons having authority in the premises to effect all
such payments and distributions.  

 
-7-

--------------------------------------------------------------------------------

 
 
(b)     Voting and Other Matters.  At any meeting of creditors or in the event
of any Proceeding involving any Loan Party, the Subordinated Creditors shall
retain the right to vote, file a proof of claim, and otherwise act with respect
to the Subordinated Debt (including the right to vote to accept or reject any
plan of partial or complete liquidation, reorganization, arrangement,
composition, or extension), provided that the Subordinated Creditors shall not
take any such action which is inconsistent with the provisions of this Agreement
(including, without limitation, Section 3 hereof) and shall not initiate or
prosecute any claim or action in such Proceeding challenging the enforceability
of the Senior Debt, this Agreement, or any Liens securing the Senior Debt.  In
the event any Subordinated Creditor fails to execute, verify, deliver, and/or
file any proofs of claim in respect of its Subordinated Debt in connection with
any such Proceeding prior to 10 business days before the expiration of the time
to file any such proof of claim, each such Subordinated Creditor hereby
irrevocably authorizes, empowers, and appoints the Senior Creditor
Representative as such Subordinated Creditor’s agent and attorney-in-fact to
execute, verify, deliver, and file such proofs of claim and vote such claim in
any Proceeding to the extent permitted by applicable law; provided the Senior
Creditor Representative shall have no obligation to exercise such right or to
exercise any such authority with respect to the claims of any Subordinated
Creditor and, if the Senior Creditor Representative elects to exercise such
authority, the Senior Creditor Representative shall give the Subordinated
Creditor Representative at least one business day’s notice of its intention to
do so.  The Senior Creditor Representative may exercise any such right or
exercise any such authority in a manner consistent with the sole interest of the
Senior Creditors and shall have no duty to take any action to maximize any
Subordinated Creditor’s recovery with respect to its claims on the Subordinated
Debt owing to it.  
 
(c)      Reinstatement.  The Senior Debt shall continue to be treated as Senior
Debt and the provisions of this Agreement shall continue to govern the relative
rights and priorities of the Senior Creditors and the Subordinated Creditors
even if all or part of the Senior Debt or the Liens securing the Senior Debt are
subordinated, set aside, avoided, or disallowed in connection with any such
Proceeding.  This Agreement shall be reinstated if at any time any payment of
any of the Senior Debt is rescinded or must otherwise be returned by any holder
of Senior Debt or any representative of such holder.
 
2.3.        Restrictions on Payment of Subordinated Debt.
 
(a)       Restricted Payments upon Senior Default.  The Subordinated Creditors
shall neither be entitled to nor shall they receive or accept, and no Loan Party
shall make, any payment or distribution with respect to the Subordinated Debt
(whether for principal, interest, premium, or otherwise) (notwithstanding the
expressed maturity or any other time for the payment of any Subordinated Debt)
other than Permitted Expense Payments if, at the time of such payment or
immediately after giving effect thereto:
 
(i)   the Subordinated Creditor Representative shall have received a Senior
Payment Default Notice from the Senior Creditor Representative stating that a
Senior Payment Default exists; or

 
-8-

--------------------------------------------------------------------------------

 
 
(ii)   subject to the last sentence of this Section 2.3(a), the Subordinated
Creditor Representative shall have received a Senior Covenant Default Notice
from the Senior Creditor Representative stating that a Senior Covenant Default
exists or would be created by the making of such payment and a blockage period
is being invoked.
 
The Borrower may resume payments (and may make any payments missed due to the
application of clauses (i) or (ii) above of this Section 2.3) in respect of the
Subordinated Debt:
 
(1)   in the case of a Senior Payment Default referred to in clause (i) of this
Section 2.3(a), upon a cure or waiver thereof in accordance with the terms of
the Senior Debt Documents or, if the Senior Payment Default resulted in or from
the acceleration of the Senior Debt, upon such acceleration being annulled or
rescinded in accordance with the terms of the Senior Debt Documents; or
 
(2)   in the case of a Senior Covenant Default referred to in clause (ii) of
this Section 2.3(a), upon the earlier to occur of (y) the cure or waiver of all
such Senior Covenant Defaults identified in the Senior Covenant Default Notice
in accordance with the terms of the Senior Debt Documents, and (z) the
expiration of 180 days from the date on which the respective Senior Covenant
Default Notice was received by the Subordinated Creditor Representative in
accordance with Section 9 hereof.
 
Notwithstanding any provision of this Section 2.3 to the contrary:  (x) the
Borrower shall not be prohibited from making, and Subordinated Creditors shall
not be prohibited from receiving, payments under clause (ii) of this Section
2.3(a) for more than an aggregate of 180 days within any period of 360
consecutive days; and (y) no Senior Covenant Default existing on the date any
Senior Covenant Default Notice is given pursuant to clause (ii) of this
Section 2.3(a) (and with respect to which the Senior Creditor Representative had
at that time actual knowledge) shall be used, unless the same shall have ceased
to exist (whether by the waiver or cure thereof) for a period of at least
60 consecutive days, as a basis for any subsequent Senior Covenant Default
Notice, provided that if, on the date that any Senior Covenant Default Notice is
issued, the Borrower is in default of one or more of the financial covenants set
forth in the Senior Debt Documents, the Senior Creditor Representative shall be
permitted, subject to the other terms and conditions hereof, to use a subsequent
default of the same financial covenant(s) (i.e., a default occurring during a
subsequent measurement period) as the basis for the issuance of a subsequent
Senior Covenant Default Notice.
 
(b)   Non-Applicability to Proceeding.  The provisions of this Section 2.3 shall
not apply to any payment with respect to which Section 2.2 would be applicable.

 
-9-

--------------------------------------------------------------------------------

 
 
2.4.        Payments Otherwise Permitted. The failure of any Loan Party to make
any payment with respect to the Subordinated Debt by reason of the operation of
Section 2.3 shall not be construed as preventing the occurrence of a
Subordinated Default under the applicable Subordinated Debt Documents.  Nothing
contained in this Section 2 or elsewhere in this Agreement or in the
Subordinated Debt Documents shall prevent any Loan Party at any time, except
during the pendency of any Proceeding referred to in Section 2.2 or under the
conditions referred to in Section 2.3, from making payments, or prevent the
Subordinated Creditors from receiving payments, at any time on account of
Subordinated Debt accrued to and payable on the date of such payment; provided
that such payment constitutes any of the following:
 
(a)  upfront commitment fee not to exceed $487,500 due under Section 3.3 of the
Subordinated Credit Agreement as in effect on the date hereof;
 
(b)  unused fees accrued to and payable on the date of any such payment at the
rate due under Section 3.1 of the Subordinated Credit Agreement as in effect on
the date hereof;
 
(c)  interest (including default interest) on the Subordinated Promissory Notes
accrued to and payable on the date of any such payment at the rate of interest
thereon as provided in the relevant Subordinated Debt Documents;
 
(d)  mandatory principal prepayments to the extent permitted by, and subject to
the terms and conditions of, Section 2.6 below;
 
(e)  voluntary principal prepayments to the extent permitted by, and subject to
the terms and conditions of, Section 2.6 below; or
 
(f)   the payment of Permitted Expense Payments; or
 
(g)  the reimbursement of an indemnity obligation of the Loan Parties to one or
more of the Subordinated Creditors pursuant to an indemnification provision of
the Subordinated Debt Documents, in each case so long as no Senior Default then
exists or would arise after giving effect to the payment thereof;
 
in each case, without giving effect to any provisions of the Subordinated Debt
Documents, including any provisions permitting voluntary prepayment or requiring
mandatory prepayment or redemption, which would have the effect of increasing
the amount, or frequency, of any such payment.
 
2.5.       Restriction on Action by Subordinated Creditors.  Until the Senior
Debt is Paid in Full, the Subordinated Creditors shall not, without the prior
written consent of the Senior Creditor Representative, take any Collection
Action with respect to the Subordinated Debt, except as expressly permitted in
the following sentence or Section 2.2 or Section 3.2 hereof.  Upon the earliest
to occur of:
 
(a)  the passage of 180  days from the date the Senior Creditor Representative
shall have received in accordance with Section 9 hereof a Subordinated Default
Notice from the Subordinated Creditor Representative and of its or any
Subordinated Creditor’s intention to take any Collection Action with respect to
any Subordinated Default described therein if such Subordinated Default shall
not have been cured or waived within such period (herein, the “Standstill
Period”);

 
-10-

--------------------------------------------------------------------------------

 
 
(b)  acceleration of the Senior Debt;
 
(c)  the occurrence of any Proceeding with respect to any Loan Party or its
assets; or
 
(d)  September 17, 2015 (or such later date to which the Maturity Date (as such
term is defined in the Subordinated Credit Agreement) is extended in writing by
the Borrower and the Subordinated Creditors with written notice thereof to the
Senior Creditor Representative); 
 
the Subordinated Creditors may, upon not less than 5 business days prior written
notice to the Senior Creditor Representative, accelerate the Subordinated Debt
or require the mandatory prepayment thereof or take any other Collection Action
(other than exercising any rights or remedies with respect to any Collateral,
which shall be subject to the terms and conditions of Section 3 hereof and the
other terms of this Agreement, including, without limitation, Section 3.2
hereof); provided, however, that if following the acceleration of the Senior
Debt as described in clause (b) above such acceleration is rescinded, then all
Collection Actions taken by the Subordinated Creditors shall likewise be
rescinded if such Collection Action is based solely on clause (b) above.  Such
5 business day notice may be given during the Standstill Period described in
clause (a) above, provided that the Subordinated Creditors shall not be entitled
to take any such actions until the expiration of such Standstill Period with
respect to actions initiated pursuant to clause (a) above.  All Collection
Actions taken by the Subordinated Creditors shall at all times be and remain
subject to the terms of this Agreement and any and all payments and collections
received by the Subordinated Creditors in respect of the Subordinated Debt
pursuant to any Collection Action shall be paid over to the Senior Creditor
Representative for application to the Payment in Full of the Senior Debt
(whether or not then due) in such order and manner as set forth in the Bank
Credit Agreement or as the Senior Creditors shall otherwise determine until all
Senior Debt is Paid in Full.  Notwithstanding the foregoing, but subject to the
terms and conditions of this Agreement (including, without limitation, Section 3
hereof), the Subordinated Creditors may vote, file proofs of claim, and
otherwise act with respect to the Subordinated Debt in any Proceeding involving
any Loan Party or its assets to the extent permitted by Section 2.2 hereof.
 
2.6.        Restrictions on Prepayments. Except as expressly permitted below,
under no circumstances shall any Loan Party be entitled to make, or the
Subordinated Creditors be entitled to demand, take, receive, or retain, any
voluntary or mandatory prepayments or distributions or any voluntary or
mandatory repurchase or redemption of any Subordinated Debt prior to the Payment
in Full of the Senior Debt. The Borrower is permitted to pay, and the
Subordinated Creditors are entitled to receive and retain, voluntarily and
mandatory prepayments of Subordinated Debt made under Section 2.6 of the
Subordinated Credit Agreement so long as no Senior Default then exists under the
Senior Debt Documents or would arise after giving effect to such prepayment
(including, without limitation, compliance with all covenants set forth in
Sections  8.7, 8.8, 8.10 of the Bank Credit Agreement on a pro forma basis after
giving effect to such payment) and, in the case of any mandatory prepayment
required under Section 2.6(b) of the Subordinated Credit Agreement, after first
giving effect to any mandatory prepayment then required under the Bank Credit
Agreement.  Payments received by the Subordinated Creditors after acceleration
of the Subordinated Debt or the commencement of a Collection Action otherwise
permitted by this Agreement shall not constitute a prohibited prepayment under
this Section 2.6, provided that any and all such payments and collections
received shall be subject to being paid over to the Senior Creditor
Representative for application to the payment of all Senior Debt in such order
and manner as set forth in the Bank Credit Agreement or as the Senior Creditors
shall otherwise determine until Paid in Full.

 
-11-

--------------------------------------------------------------------------------

 
 
2.7.       Amendment of Subordinated Debt Documents. Until the Senior Debt is
Paid in Full, and notwithstanding anything contained in the Subordinated Debt
Documents to the contrary, the Subordinated Creditors shall not, without the
prior written consent of the Senior Creditor Representative and the Senior
Lenders constituting the Required Lenders under the Bank Credit Agreement, agree
to any amendment, modification or supplement to the Subordinated Debt Documents
the effect of which is to  (i) increase the maximum principal amount of the
Subordinated Debt in excess of $75,000,000 or increase the rate of interest
(other than increases as a result of changes to index rates of interest) on, or
any fees or premium payable on, any of the Subordinated Debt (except nothing
herein shall prevent the Subordinated Creditors from accruing interest at a
default rate of interest to the extent contained in and permitted by the
Subordinated Debt Documents as in effect on the date hereof), (ii) change any
date upon which any payments of principal or interest or fees on the
Subordinated Debt are due to an earlier date, (iii) add or make more restrictive
any event of default or any covenant with respect to any Subordinated Debt,
(iv) change any redemption or prepayment provisions of any Subordinated Debt to
an earlier date or add any additional events requiring such redemption or
prepayment, (v) alter the subordination provisions with respect to any
Subordinated Debt, including, without limitation, subordinating the Subordinated
Debt to any other debt, (vi) take or obtain any Liens securing the Subordinated
Debt or any part thereof or obtain any guaranties for the Subordinated Debt or
any part thereof, other than Liens on the Collateral granted by the Loan Parties
in favor of the Subordinated Creditor Representative on behalf of the
Subordinated Creditors under the Subordinated Debt Documents so long as the
Collateral subject to such Liens also secures the Senior Debt in accordance with
Section 3.5 below and any Subordinated Creditor’s Lien thereon is junior and
subordinated to Liens in favor of the Senior Creditors and guarantees issued by
such Guarantors so long as such Guarantors also guarantee the payment of the
Senior Debt and the rights and claims of the Subordinated Creditors against such
Guarantors are junior and subordinate to the rights and claims of the Senior
Creditors against such Guarantors as Loan Parties hereunder, in each case
subject to the terms and conditions of this Agreement; or (vii) change or amend
any other term of the Subordinated Debt Documents if such change or amendment
would result in a Senior Default.
 
2.8.       Incorrect Payments. If any payment or distribution on account of the
Subordinated Debt not permitted to be made by any Loan Party or received by
Subordinated Creditors under this Agreement is received by Subordinated
Creditors before all Senior Debt is Paid in Full, such payment or distribution
shall not be commingled with any asset of the Subordinated Creditors, shall be
held in trust by the Subordinated Creditors for the benefit of the holders of
the Senior Debt, and shall be promptly paid over to the Senior Creditor
Representative for application (in accordance with the Senior Debt Documents) to
the payment of the Senior Debt then remaining unpaid in such order and manner as
set forth in the Bank Credit Agreement or as the Senior Creditors shall
otherwise determine until all of the Senior Debt is Paid in Full.

 
-12-

--------------------------------------------------------------------------------

 
 
2.9.        Sale Transfer, etc.  The Subordinated Creditors shall not sell,
assign, pledge, dispose of, or otherwise transfer all or any portion of the
Subordinated Debt or any Subordinated Debt Document (a) without giving prior
written notice of such action to the Senior Creditor Representative, and
(b) unless, prior to the consummation of any such action, the transferee thereof
shall execute and deliver to the Senior Creditor Representative an agreement
providing for the continued subordination of the Subordinated Debt to the Senior
Debt as provided herein, for the continued subordination of any Liens on the
Collateral (or any interest therein) securing the Subordinated Debt to the Liens
on the Collateral securing the Senior Debt, and for the continued effectiveness
of all of the rights of the Senior Creditors and holders of the Senior Debt
arising under this Agreement.  Notwithstanding the failure to execute or deliver
any such agreement, the subordination effected hereby shall survive any sale,
assignment, pledge, disposition, or other transfer of all or any portion of the
Subordinated Debt, and the terms of this Agreement shall be binding upon the
successors and assigns of the Subordinated Creditors.
 
2.10.      Legends.  Until the Senior Debt is Paid in Full, the Subordinated
Promissory Notes and any other Subordinated Debt Document at all times shall
contain in a conspicuous manner the following legend:
 
This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement (the “Subordination Agreement”) dated as of
September 17, 2010, among  Wells Fargo Preferred Capital, Inc., as agent for the
Subordinated Creditors referred to therein, Bank of Montreal, as agent for the
Senior Creditors referred to therein, and World Acceptance Corporation, to the
Senior Debt described in the Subordination Agreement, and each holder of this
instrument, by its acceptance hereof, shall be bound by the provisions of the
Subordination Agreement.
 
2.11.      Modifications to Senior Debt. The Senior Creditors may at any time
and from time to time without the consent of or notice to the Subordinated
Creditors, without incurring liability to the Subordinated Creditors and without
impairing or releasing the obligations of the Subordinated Creditors under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Debt, or amend in any manner
any agreement, note, guaranty or other instrument evidencing, securing,
guaranteeing, or otherwise relating to the Senior Debt (provided it being
understood that nothing herein shall be deemed a waiver or consent by the
Subordinated Creditors to any Loan Party under any Subordinated Debt Document
with respect to any of the foregoing); provided that, without the written
consent of the holders of 66 2/3% or more of the Subordinated Debt then
outstanding, the Senior Creditors will not (a) increase the pre-default interest
rates applied to the unpaid principal balance of Senior Debt from time to time
outstanding by more than 2.0% per annum above the interest rate formulas
currently provided for in the Bank Credit Agreement (except to the extent the
Subordinated Creditors are permitted to increase their pre-default interest
rates by a like amount), and the post-default interest rates applied to the
unpaid principal balance of Senior Debt from time to time outstanding shall not
be increased above the interest rate formulas currently provided for in the Bank
Credit Agreement, (b) increase the maximum principal amount that can be borrowed
under the Senior Debt Documents above the Senior Debt Limit, or (c) amend or
modify the Senior Debt Documents so as to expressly restrict the payment of
Subordinated Debt otherwise permitted to be paid hereunder in a manner that is
more restrictive than the restrictions currently provided for herein or in the
Bank Credit Agreement as in effect on the date hereof.

 
-13-

--------------------------------------------------------------------------------

 
 
2.12.        Default Notices.  The Borrower shall provide the Senior Creditor
Representative and the Senior Creditors with written notice promptly after the
occurrence of any Subordinated Default, and shall notify the Senior Creditor
Representative and the Senior Creditors in the event such Subordinated Default
is cured or waived.  The Borrower shall provide the Subordinated Creditor
Representative and the Subordinated Creditors with written notice promptly after
the occurrence of any Senior Default, and shall notify the Subordinated Creditor
Representative and the Subordinated Creditors in the event such Senior Default
is cured or waived.
 
2.13.        Defined Rights of Creditors; Borrower Obligations
Unconditional.  The provisions of this Section 2 are solely for the purpose of
defining the relative rights of Subordinated Creditors and the holders of the
Subordinated Debt, and the rights of the Senior Creditors and holders of Senior
Debt, and shall not be deemed to create any rights or priorities in favor of any
other Person, including, without limitation, the Loan Parties.  As between the
Loan Parties and the Subordinated Creditors, nothing contained herein shall
impair the unconditional and absolute obligation of the Loan Parties to the
Subordinated Creditors to pay the Subordinated Debt as such Subordinated Debt
shall become due and payable in accordance with the Subordinated Debt
Documents.  The failure of any Loan Party to make any payment due to a
Subordinated Creditor as a result of the operation of this Agreement shall not
prevent the occurrence of a Subordinated Default as a result of such failure.
 
2.14.        Subrogation. After the Payment in Full of the Senior Debt, and
prior to repayment in full of the Subordinated Debt, the Subordinated Creditors
shall be subrogated to the rights of the Senior Creditors to the extent that
distributions otherwise payable to the Subordinated Creditors have been applied
to the Senior Debt in accordance with the provisions of Section 2 of this
Agreement.  For purposes of each subrogation, no payments or distributions to
the holders of the Senior Debt of any cash, property, or securities to which the
Subordinated Creditors would be entitled except for the provisions of this
Agreement, and no payments pursuant to the provisions of this Agreement to the
holders of the Senior Debt by the Subordinated Creditors, shall, as among any
Loan Party, its creditors (other than the Senior Creditors), any guarantors of
the Senior Debt or the Subordinated Debt, and the Subordinated Creditors be
deemed to be a payment or distribution by such Loan Party or such guarantor to
or on account of the Senior Debt.  The Senior Creditors shall have no obligation
or duty to protect the Subordinated Creditors’ rights of subrogation arising
pursuant to this Agreement or under any applicable law, nor shall the Senior
Creditors be liable for any loss to, or impairment of, any subrogation rights
held by the Subordinated Creditors.

 
-14-

--------------------------------------------------------------------------------

 
 
Section 3.    Lien Subordination.
 
3.1.     Lien Subordination.  All Liens with respect to any Collateral in favor
of the Subordinated Creditors or otherwise in favor of the holders of the
Subordinated Debt and securing any Subordinated Debt, whether now or hereafter
existing, including without limitation judgment Liens, shall be subject,
subordinate and junior in all respects and at all times to the Liens with
respect to such Collateral in favor of the Senior Creditors or otherwise in
favor of the holders of the Senior Debt and securing the Senior Debt, whether
now or hereafter existing.  The foregoing allocation of priorities shall govern
the relationship of the parties with respect to the Collateral irrespective of
the time or order of attachment or perfection of any of such Liens, the time or
order of filing of financing statements, the acquisition of purchase money or
other Liens, the time of giving or failure to give notice of the acquisition or
expected acquisition of purchase money or other Liens, the rules for determining
priority under the UCC or any other law or rule governing relative priorities of
secured creditors, the fact that any such Liens in favor of the Senior Creditors
or otherwise in favor of the holders of the Senior Debt with respect to any
Collateral are (i) subordinated to any Lien securing any obligation of any Loan
Party or (ii) otherwise subordinated, voided, avoided, invalidated or lapsed, or
any other circumstances whatsoever.  For the purposes of the foregoing
allocation of priorities, any claim of a right of set-off shall be treated in
all respects as a security interest, and no claimed right of set-off shall be
asserted by the Subordinated Creditors or any holder of Subordinated Debt to
defeat or diminish the rights or priorities of the Lien of the Senior Creditors
or of any holder of the Senior Debt provided for herein.
 
3.2.      No Adverse Actions by Subordinated Creditors; Acknowledgment of Senior
Debt Actions.  The Subordinated Creditors, on behalf of the holders of the
Subordinated Debt, agree that until the Senior Debt is Paid in Full:
 
(a)  they will not take or cause to be taken any action, the purpose or effect
of which is to make any Lien in respect of any Collateral securing the
Subordinated Debt pari passu with or senior to, or to give the Subordinated
Creditors or any holder of Subordinated Debt any preference or priority relative
to, the Liens securing Senior Debt in favor of the Senior Creditors and the
holders of the Senior Debt with respect to such Collateral;
 
(b)  they will not oppose, object to, interfere with, hinder or delay, in any
manner, whether by judicial proceedings (including without limitation the filing
of a Proceeding) or otherwise, any foreclosure, sale, lease, exchange, transfer
or other disposition of any Collateral by the Senior Creditors or any holder of
Senior Debt or any other enforcement action taken by or on behalf of the Senior
Creditors or any holder of Senior Debt with respect to such Collateral so long
as in each instance the Senior Creditors and any holder of Senior Debt comply
with applicable law;

 
-15-

--------------------------------------------------------------------------------

 
 
(c)  they have no right to (i) direct the Senior Creditors or any holder of
Senior Debt to exercise any right, remedy or power with respect to any
Collateral or pursuant to the Senior Debt Documents or (ii) consent or object to
the exercise by the Senior Creditors or any holder of Senior Debt of any right,
remedy or power with respect to any Collateral (pursuant to the Senior Debt
Documents or otherwise) or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent it may have any such right
described in this clause (c), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right) so long as in each instance the Senior
Creditors and any holder of Senior Debt comply with applicable law;
 
(d)  they will not institute any suit or other proceeding or assert in any suit,
Proceeding or other proceeding any claim against the Senior Creditors or any
holder of Senior Debt seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and neither the Senior
Creditors nor any holder of Senior Debt shall be liable for, any action taken or
omitted to be taken by the Senior Creditors or any such holder of Senior Debt
with respect to the Collateral;
 
(e)  in the course of administering extensions of credit to the Borrower, or in
exercising their rights or remedies with respect to any Senior Debt, the Senior
Creditors may from time to time in their respective discretion release proceeds
of receivables or other Collateral to the Loan Parties, or otherwise deal with
the Collateral and any other property or assets of the Loan Parties, without in
any event any notice or accounting to the Subordinated Creditors whatsoever; and
 
(f)  the Senior Creditors have complete discretion in, and shall not be liable
in any manner to the Subordinated Creditors for, determining how, when, and in
what manner the Senior Creditors administer extensions of credit to the Borrower
or any other Loan Party or exercise any rights or remedies with respect to, or
foreclose or otherwise realize upon, any Collateral for any Senior Debt or any
other property or assets.
 
Without in any way limiting the foregoing, the Subordinated Creditors
specifically acknowledge and agree that, until the Senior Debt is Paid in Full,
subject to the terms and conditions of this Agreement, the Senior Creditors may
take such action(s) as they deem appropriate to enforce the Senior Debt or any
Collateral or guaranties therefor, whether or not such action is beneficial to
the interest of the Subordinated Creditors. The Subordinated Creditors, and all
who may claim through or under them, hereby expressly waive and release any and
all rights to have the Collateral or any part thereof marshaled upon any
foreclosure, sale, or other realization thereon by the Senior Creditors.  In
order for the Senior Creditors to enforce their rights in the Collateral or any
guaranty for the Senior Debt, there shall be no obligation on the part of the
Senior Creditors at any time to resort for payment of the Senior Debt to any
obligor thereon or guarantor thereof, or to any other Person, their properties
or estates, or to resort to any other rights or remedies whatsoever; and the
Senior Creditors shall have the right to foreclose or otherwise realize upon any
Collateral or to enforce any guaranty irrespective of whether or not other
proceedings or steps are pending seeking resort to or realization upon or from
any of the foregoing.
 
3.3.       Collection Actions with respect to Collateral by Subordinated
Creditors.  The Subordinated Creditors, on behalf of the holders of the
Subordinated Debt, agree that until all Senior Debt has been Paid in Full, they
will not take any Collection Action with respect to any Collateral, except as
expressly permitted herein.  The Subordinated Creditors, on behalf of the
holders of the Subordinated Debt, agree that until the Senior Debt is Paid in
Full:

 
-16-

--------------------------------------------------------------------------------

 
 
(a)  they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Collateral,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, the Collateral; and
 
(b)  they will not exercise any other rights (other than the right to perfect
the Liens in favor of the Subordinated Creditors as contemplated under the
Subordinated Debt Documents) or remedies under the Subordinated Debt Documents
with respect to any Collateral;
 
until after the passage of the Standstill Period (as such term is defined in
Section 2.5(a) hereof); provided, however, that, notwithstanding anything herein
to the contrary, in no event shall the Subordinated Creditors exercise any
rights or remedies with respect to the Collateral if, notwithstanding the
expiration of the Standstill Period, the Senior Creditor Representative or the
Senior Creditors shall have commenced and be diligently pursuing the exercise of
their rights or remedies with respect to all or any material portion of the
Collateral (prompt notice of such exercise to be given by the Senior Creditor
Representative (or the Senior Creditor Collateral Agent) to the Subordinated
Creditor Representative).  As provided for in Sections 2.5 and 3.17 hereof, all
payments and collections received by the Subordinated Creditors in respect of
the Subordinated Debt or the Collateral pursuant to any Collection Action shall
be paid over to the Senior Creditor Representative for application to the Senior
Debt (whether or not then due) in such order and manner as set forth in the Bank
Credit Agreement or as the Senior Creditors shall otherwise determine (including
cash collateralization of Hedging Liability) until all Senior Debt is Paid in
Full.  
 
Notwithstanding the foregoing, nothing in this Agreement (including
Sections 2.5, 3.2 and 3.8 hereof) shall prevent or impair the rights of the
Subordinated Creditors to: (i) enforce this Agreement, including the provisions
of this Agreement relating to priority, (ii) file a claim or statement of
interest with respect to the Subordinated Debt in any Proceeding that has been
commenced by or against any Loan Party or otherwise defend against any action in
a Proceeding to avoid its Lien on the Collateral, (iii) file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Subordinated Creditors or of the
holders of the Subordinated Debt, including without limitation any claims
secured by the Collateral, if any, in each case in accordance with the terms of
this Agreement, (iv) file any proof of claim and other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to the Subordinated Debt and the Collateral, (v) to
the extent not inconsistent with this Agreement, exercise any rights or remedies
available to unsecured creditors or file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Loan Parties arising under the Subordinated Debt Documents, (vi) take any
action (not adverse to the priority status of the Liens on the Collateral
securing the Senior Debt, or the rights of any Senior Creditor to exercise any
of its rights or remedies in respect thereof) in order to create, perfect, and
preserve their Lien on the Collateral subject to the other terms of this
Agreement, and (vii) inspect or appraise the Collateral or receive information
or reports from any Loan Party concerning the Collateral, in each case pursuant
to the terms of the Subordinated Debt Documents and applicable law.

 
-17-

--------------------------------------------------------------------------------

 
 
3.4.  No Contesting Debt or Liens.  The Subordinated Creditors, on behalf of the
holders of the Subordinated Debt, agree that they shall not directly or
indirectly take any action to contest or challenge the validity, legality,
enforceability, perfection or priority of any of the Senior Debt, any of the
Senior Debt Documents, or any of the Liens of the Senior Creditors or of any
holder of Senior Debt on any of the Collateral securing the Senior Debt. The
Senior Creditors, on behalf of the holders of the Senior Debt, agree that they
shall not directly or indirectly take any action to contest or challenge the
validity, legality, enforceability, perfection or priority of any of the
Subordinated Debt, any of the Subordinated Debt Documents, or any of the Liens
of the Subordinated Creditors or of any holder of Subordinated Debt on any of
the Collateral securing the Subordinated Debt.
 
3.5.  Legend.  The Subordinated Creditors, on behalf of the holders of the
Subordinated Debt, agree that if the Subordinated Creditor Representative is not
then also a Senior Creditor, upon the written request of the Senior Creditor
Representative, all Subordinated Debt Documents filed against the Collateral or
any part thereof, including any UCC financing statements, shall contain the
following notation:  “The security interest and lien on the property referred to
herein is junior and subordinate to the security interest and lien on such
property in favor of Harris N.A., as Senior Creditor Collateral Agent, and/or
Bank of Montreal, as the Senior Creditor Representative, and their successors
and assigns, pursuant to the Subordination and Intercreditor Agreement dated as
of September 17, 2010, among, Wells Fargo Preferred Capital, Inc., as agent for
the Subordinated Creditors referred to therein, Harris N.A., as Senior Creditor
Collateral Agent, and Bank of Montreal, as Senior Creditor Representative, World
Acceptance Corporation and certain other related parties.”
 
3.6.  No Liens for Subordinated Debt until Grant Date; No other Liens for
Subordinated Debt.  The Subordinated Creditors, on behalf of the holders of the
Subordinated Debt, acknowledge and agree that they shall not take or accept any
Lien on the Collateral or any part thereof until the Grant Date (as such term is
defined in the Subordinated Credit Agreement as in effect on the date
hereof).  The parties hereto agree that until all Senior Debt has been Paid in
Full, the Subordinated Creditors, on behalf of the holders of the Subordinated
Debt, shall not, without the consent of the Senior Creditor Representative,
acquire or hold any Lien on any assets or property of any Loan Party securing
any Subordinated Debt which assets or property are not also subject to the first
priority Lien in favor of the Senior Creditors under the Senior Debt
Documents.  If the Subordinated Creditors or any holder of Subordinated Debt
shall (nonetheless and in breach hereof) acquire or hold any Lien on any assets
or property of any Loan Party securing any Subordinated Debt which assets or
property are not also subject to the first priority Lien in favor of Senior
Creditors under the Senior Debt Documents, then the Subordinated Creditors
shall, notwithstanding anything to the contrary in any Subordinated Debt
Document, if so requested by the Senior Creditor Representative, release such
Lien.

 
-18-

--------------------------------------------------------------------------------

 
 
3.7.  Insurance.  Until the Senior Debt is Paid in Full, the Senior Creditors
have the sole and exclusive right to prosecute and settle any insurance claim
pertaining to the Collateral in their sole discretion notwithstanding the fact
that the Subordinated Creditors or any holder of the Subordinated Debt may be
named as loss payee or additional insured on any insurance policies pertaining
to such Collateral.  In the event that any insurance company requires the
release or written confirmation as to the status of a Person’s rights to make,
prosecute, adjust, or settle any insurance claim and/or to receive any insurance
proceeds, the Subordinated Creditors, on behalf of the holders of the
Subordinated Debt, agree to promptly provide the Senior Creditor Representative
with the appropriate documents reasonably requested by the relevant insurance
company.
 
3.8.  Actions upon Breach.  If the Subordinated Creditors or any holder of
Subordinated Debt, contrary to this Agreement, commences or participates in any
Collection Action against any Loan Party or the Collateral, any Borrower, with
the prior written consent of the Senior Creditor Representative, may interpose
as a defense or dilatory plea the making of this Agreement, and the Senior
Creditor Representative may intervene and interpose such defense or plea in its
name or in the name of such Borrower or any other Loan Party.  Should the
Subordinated Creditors or any holder of Subordinated Debt, contrary to this
Agreement, in any way take, or attempt to or threaten to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to the Collateral), or fail to take any
action required by this Agreement, the Senior Creditor Representative (in its
own name or in the name of any Borrower or any other Loan Party) or either
Borrower may obtain relief against the Subordinated Creditors or any holder of
Subordinated Debt by injunction, specific performance and/or other appropriate
equitable relief, it being understood and agreed by the Subordinated Creditors,
on behalf of each holder of the Subordinated Debt, that (A) the damages to the
Senior Creditors, and the holders of the Senior Debt, from their actions may at
that time be difficult to ascertain and may be irreparable, and (B)  the
Subordinated Creditors, on behalf of each holder of the Subordinated Debt,
waives any defense that any Loan Party and/or the Senior Creditors or any holder
of any Senior Debt cannot demonstrate damage and/or be made whole by the
awarding of damages.  Except as provided herein, if the Senior Creditors or any
holder of any Senior Debt or the Subordinated Creditors or any holder of
Subordinated Debt shall enforce their rights or remedies in violation of the
terms of this Agreement, the Borrower shall not be entitled to use such
violation as a defense to any action by the Senior Creditors or any holder of
any Senior Debt or the Subordinated Creditors or any holder of Subordinated
Debt, as the case may be, nor to assert such violation as a counterclaim or
basis for set-off or recoupment against the Senior Creditors or any holder of
any Senior Debt or the Subordinated Creditors or any holder of Subordinated
Debt.
 
3.9.  Proceedings; Filing of Motions.  Until the Senior Debt is Paid in Full,
the Subordinated Creditors, on behalf of the holders of the Subordinated Debt,
agree that they shall not, in or in connection with any Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the Senior Creditors (including the
validity and enforceability thereof) or any holder of any Senior Debt or the
value of any claims of such parties under Section 506(a) of the Bankruptcy Code
or otherwise; provided that the Subordinated Creditors may include in their
claim filed in any such Proceeding a claim for post-petition interest (as
provided for the Subordinated Debt Documents and permitted by applicable law) as
part of the Subordinated Debt (provided the Subordinated Creditors shall not
seek the payment thereof, as adequate protection or otherwise, until the Senior
Debt is Paid in Full) or take such actions set forth in Section 2.2(b), the last
paragraph of Section 3.2, seek adequate protection in accordance with
Section 3.12, or object to any sale or disposition of Collateral not in
compliance with Section 3.13.

 
-19-

--------------------------------------------------------------------------------

 
 
3.10.     Proceedings; Financing Matters.  Until the Senior Debt is Paid in
Full, if any Loan Party becomes subject to any Proceeding, and if the Senior
Creditors or any holder of Senior Debt desires to consent (or not object) to the
use of cash collateral on which the Senior Creditors or any other creditor has a
Lien or to provide financing to any Loan Party under the Bankruptcy Code or to
consent (or not object) to the provision of such financing under the Bankruptcy
Code to any Loan Party by any third party (“DIP Financing”), then the
Subordinated Creditors, on behalf of the holders of the Subordinated Debt, agree
that they (a) will be deemed to have consented to, and will raise no objection
to, the use of such cash collateral or to such DIP Financing, (b) will not
request or accept any form of adequate protection or any other relief in
connection with the use of such cash collateral or such DIP Financing except as
set forth in Section 3.12 below, and (c) to the extent the Liens in favor of the
Senior Creditors are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) the Liens in
favor of the Subordinated Creditors or any holder of the Subordinated Debt (i)
to such DIP Financing with the same terms and conditions as the Liens in favor
of the Senior Creditors are subordinated thereto (and such subordination will
not alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the Senior Creditors and the holders of Senior Debt, and
(iii) to any “carve-out” for administrative, professional, and United States
Trustee fees agreed to by the Senior Creditors or the holders of the Senior
Debt.  The Subordinated Creditors, on behalf of the holders of the Subordinated
Debt, waive any claim they may now or hereafter have arising out of any Senior
Creditor’s election, in any Proceeding, of the application of Section 1111(b)(2)
of the Bankruptcy Code or any similar provision of any other applicable debtor
relief law.
 
3.11.     Proceedings; Relief From the Automatic Stay.  The Subordinated
Creditors, on behalf of the holders of the Subordinated Debt, agree that until
the Senior Debt is Paid in Full, they will not seek relief from the automatic
stay or from any other stay in any Proceeding or take any action in derogation
thereof, in each case in respect of any Collateral, without the prior written
consent of the Senior Creditor Representative.

 
-20-

--------------------------------------------------------------------------------

 
 
3.12.     Proceedings; Adequate Protection.  The Subordinated Creditors, on
behalf of the holders of the Subordinated Debt, agree that until the Senior Debt
is Paid in Full, they shall not object to, contest, or support any other Person
objecting to or contesting, (i) any request by the Senior Creditors or any
holder of Senior Debt for adequate protection, (ii) any objection by the Senior
Creditors or any holder of Senior Debt to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection, or (iii) the
payment of interest, fees, expenses or other amounts to the Senior Creditors or
any holder of Senior Debt under Section 506(b) or 506(c) of the Bankruptcy Code
or otherwise.  Notwithstanding anything contained in this Section and in
Section 3.10 hereof, in any Proceeding, (x) the Subordinated Creditors may seek,
support, accept or retain adequate protection (A) only if the Senior Creditors
and the holders of Senior Debt are granted adequate protection that includes
replacement Liens on additional collateral and superpriority claims and (B)
solely in the form of (1) a replacement Lien on such additional collateral,
subordinated to the Liens in favor of the Senior Creditors and such DIP
Financing on the same basis as the other Liens in favor of the Subordinated
Creditors are so subordinated to the Senior Debt under this Agreement subject to
the “carve-out” in Section 3.9(c)(iii) above and (2) solely to the extent that
the Collateral pledged or secured by the Subordinated Debt Documents has been
diminished in connection with such Proceeding, superpriority claims junior in
all respects to the superpriority claims granted to the Senior Creditors and the
holders of the Senior Debt, and (y) in the event the Subordinated Creditors
receive adequate protection, including in the form of additional collateral,
then the Subordinated Creditors, on behalf of the holders of the Subordinated
Debt, agree that the Senior Creditors shall have a senior Lien and claim on such
adequate protection as security for the Senior Debt and that any Lien on any
additional collateral securing the Subordinated Debt shall be subordinated to
the Liens on such collateral securing the Senior Debt and any DIP Financing (and
all indebtedness, obligations, and liabilities relating thereto) and any other
Liens granted to the Senior Creditors or any holder of the Senior Debt as
adequate protection, with such subordination to be on the same terms that the
other Liens securing the Subordinated Debt are subordinated to such Senior Debt
under this Agreement.
 
3.13.     Asset Dispositions in a Proceeding.  Neither the Subordinated
Creditors nor any holder of Subordinated Debt shall, in a Proceeding or
otherwise, oppose any sale or disposition of any assets of any Loan Party that
is supported by the Senior Creditors, and the Subordinated Creditors and each
holder of the Subordinated Debt will be deemed to have consented under Section
363 of the Bankruptcy Code (and otherwise) to any sale supported by the Senior
Creditors and to have released their Liens in such assets upon the consummation
of such sale.
 
3.14.     Separate Grants of Security and Separate Classification.  The
Subordinated Creditors, on behalf of the holders of the Subordinated Debt,
acknowledge and agree that (i) the grants of Liens pursuant to the Senior Debt
Documents and the Subordinated Debt Documents constitute two separate and
distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Collateral, the Subordinated Debt is fundamentally
different from the Senior Debt and must be separately classified in any plan of
reorganization proposed or adopted in a Proceeding.  To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the Senior Debt and the Subordinated Debt in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Subordinated Creditors, on behalf of
the holders of the Subordinated Debt, acknowledge and agree that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Loan Parties in respect of the Collateral with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all Subordinated Debt), the Senior
Creditors and the holders of the Senior Debt shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees, costs, and expenses in respect of the Senior Debt before any
distribution is made in respect of the claims held by the Subordinated Creditors
or any holder of Subordinated Debt, with the Subordinated Creditors, on behalf
of the holders of the Subordinated Debt, hereby acknowledging and agreeing to
turn over to the Senior Creditors amounts otherwise received or receivable by
them until the Senior Debt is Paid in Full.

 
-21-

--------------------------------------------------------------------------------

 
 
3.15.     No Waivers of Rights of Senior Creditors.  Nothing contained herein
shall prohibit or in any way limit the Senior Creditors or any holder of Senior
Debt from objecting in any Proceeding or otherwise to any action taken by the
Subordinated Creditors or any holder of any Subordinated Debt, including the
seeking by the Subordinated Creditors or any holder of any Subordinated Debt of
adequate protection or the asserting by the Subordinated Creditors or any holder
of any Subordinated Debt of any of its rights and remedies under the
Subordinated Debt Documents or otherwise; provided no Senior Creditor or holder
of Senior Debt shall oppose or object to any claim by a Subordinated Creditor or
holder of Subordinated Debt for the inclusion of post-petition interest (as
provided for the Subordinated Debt Documents) as part of its Subordinated Debt
claim (provided the Subordinated Creditors shall not seek the payment thereof,
as adequate protection or otherwise, until the Senior Debt is Paid in Full) or
for the allowance in any Proceeding for adequate protection permitted by
Section 3.12.
 
3.16.     Other Matters.  To the extent that the Subordinated Creditors or any
holder of any Subordinated Debt has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Collateral, the
Subordinated Creditors, on behalf of the holders of the Subordinated Debt, agree
not to assert any of such rights without the prior written consent of the Senior
Creditor Representative; provided that if requested by the Senior Creditor
Representative, the Subordinated Creditor, on behalf of the holders of the
Subordinated Debt, shall timely exercise such rights in the manner requested by
the Senior Creditor Representative, including any rights to payments in respect
of such rights.
 
3.17.     Distributions of Proceeds of Collateral.  All realizations upon the
Collateral or any part thereof (whether occurring before or after the
commencement of a case under the Bankruptcy Code and including realizations
resulting from sales by a Loan Party under Section 363 of the Bankruptcy Code),
including, without limitation, any realizations by way of a Collection Action,
shall be applied first to Senior Debt (in such order and manner as set forth in
the Bank Credit Agreement or as the Senior Creditors shall otherwise determine)
until Paid in Full before any application to the Subordinated Debt.  If Proceeds
of Collateral pursuant to a realization of Collateral described above shall be
received by the Subordinated Creditors or any holder of any Subordinated Debt
before all Senior Debt has been Paid in Full, such Proceeds shall be segregated
and held in trust and forthwith paid or delivered by the Subordinated Creditors
or such holder of Subordinated Debt to the Senior Creditor Representative for
application to the Senior Debt in such order and manner as set forth in the Bank
Credit Agreement or as the Senior Creditors shall otherwise determine).  
 
3.18.     Perfection of Possessory Security Interests.  For the limited purpose
of perfecting the security interests in those types or items of Collateral in
which a security interest may be perfected by possession or control, the
Subordinated Creditors and the Senior Creditors hereby appoint one another as
its agent for the limited purpose of possessing or controlling on its behalf any
such Collateral that may come into the possession or control of such other party
from time to time, and the Subordinated Creditors and the Senior Creditors each
agree to act as the other party’s agent for such limited purpose of perfecting
such other party’s security interest by possession or control through an agent;
provided that neither shall incur any liability to the other by virtue of acting
as such other party’s agent hereunder, and either may relinquish possession or
control of Collateral in accordance with the terms of the applicable Senior Debt
Documents or Subordinated Debt Documents without the consent of the other, and
without incurring liability to the other, except as otherwise provided herein or
unless there is an express written agreement to the contrary in effect between
the Senior Creditors and the Subordinated Creditors.

 
-22-

--------------------------------------------------------------------------------

 
 
3.19.     Release of Liens; Release of Guarantors.  In the event that the Senior
Creditors or any holders of Senior Debt are required pursuant to the terms of
any Senior Debt Document to release their Liens in any of the Collateral
securing the Senior Debt (other than a release required as a result of the
Payment in Full of all Senior Debt) or any guaranty from any Person guaranteeing
the Senior Debt, or in the event that the Senior Creditors voluntarily elect to
release their Liens in any of the Collateral or any guaranty from any Person
securing or guaranteeing the Senior Debt (other than in connection with the
termination of any such Lien or guaranty in accordance with the terms of the
relevant agreement as a result of the retirement of all Senior Debt secured or
guaranteed thereby) in connection with any sale (whether consensual or forced),
foreclosure, or realization upon, or release of, any such Collateral or such
guarantor by the Senior Creditor Representative or the Senior Creditors during
the existence of any Default, the Subordinated Creditors and the holders of the
Subordinated Debt shall release, on a prompt basis (but in any event within
5 business days of receipt of a written request therefor), any Liens which they
may have, if any, in such Collateral or any such guaranty which they may have
from any such Person (whether or not any Subordinated Default exists or would
arise as a result thereof).  In order to effectuate the foregoing, the
Subordinated Creditors and the holders of the Subordinated Debt hereby agree to
execute and deliver to the Senior Creditor Representative releases and
terminations of the Liens in the Collateral held by (or for the benefit of) the
Subordinated Creditors or any of the holders of the Subordinated Debt if and
when requested by the Senior Creditor Representative.  Until the Senior Debt is
Paid in Full, the Subordinated Creditors, on behalf of the holders of the
Subordinated Debt, hereby irrevocably constitute and appoint the Senior Creditor
Representative and any officer or agent of the Senior Creditor Representative,
with full power of substitution, as their true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Subordinated
Creditors or such holder of any Subordinated Debt or in the Senior Creditor
Representative’s own name, from time to time in the Senior Creditor
Representative’s discretion, for the purpose of carrying out the terms of this
Section, to take any and all action and to execute any and all documents and
instruments which may be necessary or appropriate to accomplish the purposes of
this Section, including any endorsements or other instruments of transfer or
release.  The Subordinated Creditors, on behalf of the holders of the
Subordinated Debt, hereby irrevocably authorize the Senior Creditor
Representative to prepare and record or otherwise execute and deliver any
releases and terminations of the Liens in the relevant Collateral held by (or
for the benefit of) the Subordinated Creditors or any holder of Subordinated
Debt at any time, and to the extent, that this Agreement requires such Liens be
released or terminated.  The Subordinated Creditors, on behalf of the holders of
the Subordinated Debt, agree that the Senior Creditors may permit the use or
consumption of Collateral by a Loan Parties free of the Lien of the Subordinated
Creditors and the holders of the Subordinated Debt, in each case to the same
extent that the Senior Creditors release, refrain from enforcing or permit the
use or consumption of such Collateral by a Loan Party free of their own Liens,
without incurring any liability to the Subordinated Creditors or any holder of
Subordinated Debt.

 
-23-

--------------------------------------------------------------------------------

 
 
3.20.     Collateral Records.  If any Subordinated Creditor shall receive
possession or control of any Collateral Records which contain information
relating to any property of any Loan Party, such Subordinated Creditor shall
notify the Senior Creditor Representative that it has received such Collateral
Records and shall, as promptly as practicable thereafter, make available to the
Senior Creditor Representative such Collateral Records.
 
3.21.     UCC Notices.  In the event that any Senior Creditor shall be required
by the UCC or any other applicable law to give any notice to any Subordinated
Creditor or holder of Subordinated Debt, such notice shall be given in
accordance with Section 9 hereof and, as between the Senior Creditors and the
holders of the Senior Debt on the one hand and the Subordinated Creditors and
the holders of the Subordinated Debt on the other hand, ten (10) days’ notice
shall be conclusively deemed to be commercially reasonable.
 
Section 4.    Continued Effectiveness of this Agreement.
 
The terms of this Agreement, the subordinations effected hereby, and the rights
and the obligations of any Loan Party, the Senior Creditor Representative, the
Senior Creditors, the Subordinated Creditor Representative, and the Subordinated
Creditors arising hereunder shall not be affected, modified, or impaired in any
manner or to any extent by the validity or enforceability of any of the Senior
Debt Documents or the Subordinated Debt Documents, or any exercise or
non-exercise of any right, power, or remedy under or in respect of the Senior
Debt or the Senior Debt Documents or the Subordinated Debt or the Subordinated
Debt Documents.  The Subordinated Creditors and each other holder of
Subordinated Debt hereby acknowledges that the provisions of this Agreement are
intended to be enforceable at all times, whether before the commencement of,
after the commencement of, in connection with or premised on the occurrence of a
Proceeding.  This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before and after the commencement of a Proceeding.
 
Section 5.    Representations and Warranties.
 
5.1.      Subordinated Creditor Representations and Warranties. Each
Subordinated Creditor hereby represents and warrants to the Senior Creditors as
follows:
 
(a)  Existence and Power. Such Subordinated Creditor is duly organized, validly
existing, and in good standing under the laws of the state of its incorporation
or organization.
 
(b)  Authority. Such Subordinated Creditor has the power and authority to enter
into, execute, delivery, and perform the terms of this Agreement, all of which
have been duly authorized by all proper and necessary action and are not
prohibited by its organizational documents.

 
-24-

--------------------------------------------------------------------------------

 
 
(c)  Binding Agreements.  This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of such Subordinated
Creditor enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles.
 
(d)  Conflicting Agreements; Litigation.  No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree, or
order binding on such Subordinated Creditor conflicts with, or requires any
consent which has not already been obtained under, or would in any way prevent
the execution, delivery, or performance of the terms of this Agreement by such
Subordinated Creditor.  The execution, delivery, and performance of the terms of
this Agreement will not constitute a default under, or result in the creation or
imposition of, or obligation to create, any lien or security interest in the
property of such Subordinated Creditor pursuant to the terms of any such
mortgage, indenture, contract, or agreement.  No pending or, to the best of such
Subordinated Creditor’s knowledge, threatened, litigation, arbitration, or other
proceeding if adversely determined would in any way prevent the performance of
the terms of this Agreement by such Subordinated Creditor.  
 
(e)  No Divestiture. Such Subordinated Creditor is the sole owner, beneficially
and of record, of the Subordinated Debt held by it.  
 
5.2.       Senior Creditor Representative Representations and Warranties. The
Senior Creditor Representative hereby represents and warrants to the
Subordinated Creditors as follows:
 
(a)      Existence and Power.  The Senior Creditor Representative is duly
organized, validly existing, and in good standing under the laws of the state of
its incorporation or organization.
 
(b)      Authority.  The Senior Creditor Representative has the power and
authority to enter into, execute, delivery, and perform the terms of this
Agreement, all of which have been duly authorized by all proper and necessary
action and are not prohibited by its organizational documents.
 
(c)       Binding Agreements.  This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of the Senior Creditor
Representative enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles.

 
-25-

--------------------------------------------------------------------------------

 
 
(d)       Conflicting Agreements; Litigation.  No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree, or
order binding on the Senior Creditor Representative conflicts with, or requires
any consent which has not already been obtained under, or would in any way
prevent the execution, delivery or performance of the terms of this Agreement by
the Senior Creditor Representative.  The execution, delivery, and performance of
the terms of this Agreement will not constitute a default under, or result in
the creation or imposition of, or obligation to create, any lien or security
interest in the property of the Senior Creditor Representative pursuant to the
terms of any such mortgage, indenture, contract, or agreement.  No pending or,
to the best of the Senior Creditor Representative’s knowledge, threatened,
litigation, arbitration, or other proceeding if adversely determined would in
any way prevent the performance of the terms of this Agreement by the Senior
Creditor Representative.  
 
Section 6.    Cumulative Rights, No Waivers.
 
Each and any every right, remedy, and power granted to the Senior Creditors
hereunder shall be cumulative and in addition to any other rights, remedy, or
power granted herein or in the Senior Debt Documents or now or hereafter
existing in equity, at law, by virtue of statute or otherwise, and may be
exercised by the Senior Creditors, from time to time, concurrently or
independently and as often and in such order as the Senior Creditors may deem
expedient.  Any failure or delay on the part of the Senior Creditors in
exercising any such right, remedy, or power, or abandonment or discontinuance of
steps to enforce the same, shall not operate as a waiver thereof or affect the
rights of the Senior Creditors thereafter to exercise the same, and any single
or partial exercise of any such right, remedy, or power shall not preclude any
other or further exercise thereof or the exercise of any other right, remedy, or
power, and no such failure, delay, abandonment, or single or partial exercise of
the rights of the Senior Creditors or such holder hereunder shall be deemed to
establish a custom or course of dealing or performance among the parties hereto.
 
Section 7.    Amendments and Waivers.
 
Except as otherwise specifically provided for in this Agreement, any provision
of this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the holders of 66 2/3% or more of the
Senior Debt then outstanding (and, if the obligations of the Senior Creditor
Representative or Senior Creditor Collateral Agent are affected thereby, with
the written consent of the Senior Creditor Representative and Senior Creditor
Collateral Agent, as applicable) and the holders of 66 2/3% or more of the
Subordinated Debt then outstanding (and, if the obligations of the Subordinated
Creditor Representative are affected thereby, with the written consent of the
Subordinated Creditor Representative); and then such amendment or waiver shall
be effective only in the specific instance and for the specific purpose
given.  Any notice or demand given to the Subordinated Creditors by the Senior
Creditor Representative, the Senior Creditors, or any holder of Senior Debt in
any circumstances not specifically required hereby shall not entitle the
Subordinated Creditors to any other or further notice or demand in the same,
similar or other circumstances unless specifically required hereunder.
 
Section 8.    Additional Documents and Actions.
    
The Subordinated Creditors at any time, and from time to time, after the
execution and delivery of this Agreement, promptly will execute and deliver such
further documents and do such further acts and things as the Senior Creditor
Representative may reasonably request that may be necessary in order to effect
fully the purposes of this Agreement.

 
-26-

--------------------------------------------------------------------------------

 
 
Section 9.    Notices.
 
Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given shall be in writing addressed to the
respective party as set forth below and may be personally served, telecopied, or
sent by recognized overnight courier service or certified or registered United
States mail and shall be deemed to have been given (a) if delivered in person,
when delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a business day before 4:00 p.m. (Central time) or, if not, on the
next succeeding business day; or (c) if delivered by overnight courier, the
business day after delivery to such courier properly addressed; or (d) if by
United States mail or any other means, when received by the relevant party.
 
Notices shall be addressed as follows:
 
(a)    If to the Subordinated Creditor Representative (or to the Subordinated
Creditors):
 
Wells Fargo Preferred Capital, Inc.
123 South Broad Street, 7th Floor
MAC Y1379-075
Philadelphia, Pennsylvania  19109
Attention:     William M. Laird, Senior Vice President
Telephone:   (215) 670-6100
Facsimile:     (215) 670-6120
 
(b)    If to any Loan Party:
 
c/o World Acceptance Corporation
108 Frederick Street
Greenville, South Carolina  29607-2532
Attention:    Chief Financial Officer
Telephone:  (864) 298-9800
Facsimile:    (864) 298-9810
 
(c)    If to the Senior Creditor Representative:
 
Bank of Montreal
111 West Monroe Street
Chicago, Illinois  60603
Attention:    Michael S. Cameli
Telephone:  (312) 461-2396
Facsimile:     (312) 765-8353

 
-27-

--------------------------------------------------------------------------------

 
 
or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party given in accordance
with this Section 9.  A notice not given as provided above shall, if it is in
writing, be deemed given if and when actually received by the party to whom
given (provided notice transmitted by e-mail shall not constitute proper notice
under this Section).
 
Section 10.    Severability.  
 
In the event that any provision of this Agreement is deemed to be invalid,
illegal, or unenforceable by reason of the operation of any law or by reason of
the interpretation placed thereon by any court or governmental authority, the
validity, legality, and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby, and the affected
provision shall be modified to the minimum extent permitted by law so as most
fully to achieve the intention of this Agreement.
 
Section 11.    Successors and Assigns.
 
This Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the Senior Creditors and holders of the Senior Debt,
the Subordinated Creditors and the holders of the Subordinated Debt, and the
Loan Parties party hereto.
 
Section 12.    Execution; Counterparts; Several Obligations.
 
This Agreement shall become effective on the execution hereof by WFPCI, the
Borrower, and the acceptance by BMO as the Senior Creditor Representative; and
it shall not be necessary for the other Senior Creditors or any other
Subordinated Creditor to evidence their acceptance hereof.  This Agreement may
be executed in one or more counterpart originals, which, taken together, shall
constitute one fully-executed instrument.  Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart hereof. The obligations of the Senior Creditors
and the Subordinated Creditors are several, not joint and several.
 
Section 13.    Conflict.
    
In the event of any conflict between any term, covenant or condition of this
Agreement and any term, covenant, or condition of any of the Subordinated Debt
Documents, the provisions of this Agreement shall control and govern.
 
Section 14.    Headings.
 
The paragraph headings used in this Agreement are for convenience only and shall
not affect the interpretation of any of the provisions hereof.

 
-28-

--------------------------------------------------------------------------------

 
 
Section 15.    Termination.  
 
This Agreement shall terminate upon the Payment in Full of the Senior Debt in
accordance with the terms of the Senior Debt Documents.  Upon termination of
this Agreement, the Senior Creditor Representative shall take such action as is
reasonably requested by the Subordinated Creditors to deliver to the
Subordinated Creditor Representative any Collateral in the Senior Creditor
Representative’s (or its collateral agent’s or security trustee’s) possession.
 
Section 16.    Applicable Law.
 
This Agreement shall be governed by and shall be construed and enforced in
accordance with the internal laws of the State of Illinois, without regard to
conflicts of law principles.
 
Section 17.    No Refinancing of Subordinated Debt without consent of the Senior
Debt.
 
The Subordinated Debt may not be refinanced prior to the Senior Debt being Paid
in Full unless consented to by the requisite holders of the Senior Debt.
 
Section 18.    Purchase Option.
 
18.1.  Purchase Notice.  In the event that (a) a Proceeding has commenced with
respect to any Loan Party which is either a voluntary Proceeding by such Loan
Party or an involuntary proceeding pursuant to which the relevant cure period in
the Bank Credit Agreement has expired or for which an order for relief has been
entered, (b) all or a material part of the Senior Debt is accelerated, or
(c) the Senior Creditor Representative has delivered a Senior Payment Default
Notice or a Senior Covenant Default Notice to the Subordinated Creditor
Representative and (in the case of this clause (c)) the Purchase Notice (as
defined below) is given while either (i) such Senior Payment Default Notice or
Senior Covenant Default Notice still has the effect of blocking payment under
Section 2.3(a) or (ii) any payment blocked under Section 2.3(a) still has not
been made by the Borrower, the Subordinated Creditors shall have the option upon
prior written notice by the Subordinated Creditor Representative to the Senior
Creditor Representative (the “Purchase Notice”), to purchase from the Senior
Creditors all of the Senior Debt (including, for purposes of this Section, all
“Obligations” and all “Hedging Liability,” as such terms are defined in the Bank
Credit Agreement, including amounts, if any, in excess of the Senior Debt
Limit).  The Purchase Notice from the Subordinated Creditor Representative to
the Senior Creditor Representative shall be irrevocable.
 
18.2.  Purchase Option Closing.  On the date specified by the Subordinated
Creditor Representative in the Purchase Notice (which shall not be less than
three (3) business days nor more than thirty (30) days after the receipt by the
Senior Creditor Representative of the Purchase Notice), the Senior Creditors
shall sell to the Subordinated Creditors, and the Subordinated Creditors shall
purchase from the Senior Creditors, all of the Senior Debt.

 
-29-

--------------------------------------------------------------------------------

 
 
18.3.  Purchase Price.  Such purchase and sale shall be made by execution and
delivery by the Senior Creditors and the Subordinated Creditors of an Assignment
and Assumption in the form attached to the Bank Credit Agreement.  Upon the date
of such purchase and sale, the Subordinated Creditors shall (i) pay to the
Senior Creditor Representative for the benefit of the holders of the Senior Debt
as the purchase price therefore the full amount of all the Senior Debt then
outstanding and unpaid (including principal, interest, fees, Eurodollar breakage
or similar breakage amounts, and expenses, including reasonable attorneys’ fees
and expenses), (ii) cash collateralize any interest rate, foreign currency, or
commodity hedge agreements that have not been terminated in a manner
satisfactory to the Senior Creditor Representative, (iii) agree to reimburse the
Senior Creditors for any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding hedge agreements as
described above and any checks or other payments provisionally credited to the
Senior Debt, and/or as to which the Senior Creditors have not yet received final
payment, and (iv) agree to reimburse (or back by stand-by letters of credit or
cash collateral in a manner satisfactory to the Senior Creditor Representative)
the Senior Creditors in respect of indemnification obligations of the Loan
Parties under the Senior Debt Documents as to matters or circumstances known to
or determinable by Senior Creditor Representative which could reasonably be
expected to result in any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) to the Senior Creditors.  Such purchase
price and cash collateral shall be remitted by wire transfer of immediately
available funds to such bank account of the Senior Creditors as the Senior
Creditor Representative may designate in writing to the Subordinated Creditor
Representative for such purpose.  Interest shall be calculated to, but shall
exclude, the business day on which such purchase and sale shall occur if the
amounts so paid by the Subordinated Creditors to the bank account designated by
the Senior Creditor Representative are received in such bank account prior to
2:00 p.m., Chicago time, and interest shall be calculated to, and shall include,
such business day if the amounts so paid by the Subordinated Creditors to the
bank account designated by the Senior Creditor Representative are received in
such bank account later than 2:00 p.m., Chicago time on such day.
 
18.4.  Nature of Sale.  Such purchase and sale shall be expressly made without
representation or warranty of any kind by the Senior Creditors as to the Senior
Debt or otherwise and without recourse to the Senior Creditors, except for
representations and warranties as to the following (which shall be the several,
not joint, representation by the relevant Senior Creditor selling the relevant
portion of the Senior Debt):  (i) the notional amount of the Senior Debt being
purchased (including as to the principal of and accrued and unpaid interest on
such Senior Debt, fees and expenses thereof), (ii) that such Senior Creditor
owns the relevant Senior Debt free and clear of any Liens created by such Senior
Creditor, and (iii) such Senior Creditor has the full right and power to assign
its Senior Debt and such assignment has been duly authorized by all necessary
corporate action by such Senior Creditor.
 
 
-30-

--------------------------------------------------------------------------------

 
 
Section 19.    Consent to Jurisdiction.
 
Each of the Subordinated Creditors, the Senior Creditors, and the Loan Parties
hereto hereby consents to the non-exclusive jurisdiction of any state or federal
court located within the State of Illinois or Iowa.  Each of Subordinated
Creditors, the Senior Creditors, and the Loan Parties hereto expressly submits
and consents to the non-exclusive jurisdiction of the aforesaid courts and
waives any defense of forum non conveniens.  Each of Subordinated Creditors and
each Loan Party hereto hereby waives personal service of any and all process and
agrees that all such service of process may be made upon it by certified or
registered mail, return receipt requested, addressed to Senior Creditors,
Subordinated Creditors or such Loan Party at its address set forth in this
Agreement and service so made shall be complete 10 days after the same has been
posted.
 
Section 20.    Waiver of Jury Trial.
 
Each of the Subordinated Creditors, the Senior Creditors, and the Loan Parties
hereto hereby waives their respective rights to a jury trial of any claim or
cause of action based upon or arising out of this Agreement.  Each of
Subordinated Creditors, the Senior Creditors, and the Loan Parties hereto
acknowledges that this waiver is a material inducement to enter into a business
relationship, that each has relied on the waiver in entering into this Agreement
and that each will continue to rely on the waiver in their related future
dealings.  Each of Subordinated Creditors, the Senior Creditors, and the Loan
Parties hereto warrants and represents that each has had the opportunity of
reviewing this jury waiver with legal counsel, and that each knowingly and
voluntarily waives its jury trial rights.
 
[Signature Pages to Follow]
 
 
-31-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Subordinated Creditors identified below, the Borrower,
and the Senior Creditor Representative have caused this Agreement to be executed
as of the date first above written.
 
Subordinated Creditor Representative
and the initial Subordinated Creditor
 
Wells Fargo Preferred Capital, Inc.
 
By
   
Name
   
Title
       
Senior Creditor Representative
 
Bank of Montreal, Chicago Branch
 
By
   
Michael S. Cameli, Director
 
Senior Creditor Collateral Agent for the
Senior Creditors
 
Harris N.A.
 
By
   
Michael S. Cameli, Vice President


 
S-1

--------------------------------------------------------------------------------

 


Borrower
 
World Acceptance Corporation
 
By
   
Name:
   
Title:
 

 
Other Loan Parties
 
World Acceptance Corporation of Alabama
World Acceptance Corporation of Missouri
World Finance Corporation of Georgia
World Finance Corporation of Louisiana
World Acceptance Corporation of Oklahoma, Inc.
World Finance Corporation of South Carolina
World Finance Corporation of Tennessee
WFC of South Carolina, Inc.
World Finance Corporation of Illinois
World Finance Corporation of New Mexico
World Finance Corporation of Kentucky
WFC Services, Inc., a South Carolina corporation
World Finance Corporation of Colorado
World Finance Corporation of Wisconsin
World Finance Corporation of Texas

 
By
   
A. Alexander McLean, III
 
Its Chief Executive Officer


 
S-2

--------------------------------------------------------------------------------

 


WFC Limited Partnership
 
By
WFC of South Carolina, Inc., as sole
general partner
     
By
     
A. Alexander McLean, III
   
Its Chief Executive Officer

 
 
S-3

--------------------------------------------------------------------------------

 
